Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20180026147).
Regarding claim 1, Zhang et al teach (Figs. 1-4) a photodetection device (Fig. 3) comprising: a substrate (318) having a first surface and a second surface (348) which is opposite to the first surface; a first semiconductor region (N) of a first conductivity type including a majority carrier of a polarity of a signal charge, the first semiconductor region being arranged in a first depth of the substrate; a second semiconductor region (P) of a second conductivity type having different conductivity from the first conductivity type, the second semiconductor region being arranged in a second depth greater than the first depth from the first surface; and a trench structure (334) with polysilicon formed in the substrate from the first surface toward the second surface, the trench structure including a first trench structure (334) portion and a second trench structure portion (336), wherein the first semiconductor region (N) is formed between the first trench structure portion and the second trench structure portion in a cross section passing through the first semiconductor region and the second semiconductor region, and 
Regarding claim 2, Zhang et al teach a contact plug (344) is arranged at the first surface side and formed in a region overlapped with the first semiconductor region.
Regarding claim 3, Zhang et al teach (claim 14 doped polysilicon) the polysilicon is a second conductivity doped polysilicon.
Regarding claim 4, Zhang et al teach the trench structure is a deep trench isolation.
Regarding claim 5, Zhang et al teach the trench structure is formed to a depth of at least half of a depth of the substrate.  That is, a depth of the substrate could be anywhere between 0.1 to 10 u.m.
Regarding claim 6, Zhang et al teach (Fig. 3) the polysilicon is buried in the trench structure.
Regarding claim 7, Zhang et al teach (Fig. 3) the first semiconductor region is included in an avalanche diode (310).
Regarding claim 8, Zhang et al teach the first semiconductor region is surrounded by the trench structure in a plan view.  See figure 3.  
Regarding claim 9, Zhang et al teach ([0013], [0015]) a counter circuit (quench circuit) which counts a signal of the avalanche diode.
Regarding claim 10, Zhang et al teach (figure 3, [0017]) a third semiconductor region (326) of the second conductivity type is formed between the first semiconductor region and the trench structure.
Regarding claim 11, Zhang et al teach the distance between the first semiconductor region and the trench structure is 0.1 .mu. or less.  That is, Zhang et al teach the immediate adjacency between the trench structure and the first semiconductor region.  
Regarding claim 12, Zhang et al teach (Fig. 4) a plurality of the first semiconductor regions are arranged in the substrate in a row direction and a column direction.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al (US 20060077380) in view of Zhang et al.
Regarding claims 14 and 15, Ohtomo et al teach an photodetection system (38 where AFD is used), light emission unit (11) configured to emit light to be detected by the photodetction device; and a distance calculation unit (41) configured to perform distance calculation using a digital signal stored by the photodetection device .  Ohtomo et al do not teach the utilization of specific photodetection system set forth in claims 1 and 12.  Zhang et al teach photodetection device according to claims 1 and 12.  It would have been obvious at the time of invention to utilize photodetection system taught by Zhang et al to improve fill factor (see [0012] of Zhang).  
Conclusion




Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK